Citation Nr: 0915170	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1970 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for depression, hepatitis C, and 
denied entitlement to nonservice-connected pension.  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
February 2005.  In an April 2006 rating decision, the RO 
modified the disability evaluations pertaining to the 
Veteran's pension claim.  The RO provided a Statement of the 
Case (SOC) in April 2006 and thereafter, in May 2006, the 
Veteran timely filed a substantive appeal.  In December 2008, 
the RO provided a Supplemental Statement of the Case (SSOC).

In the May 2006 Form 9, the Veteran requested a Travel Board 
hearing.  By correspondence dated January 2009, the RO 
informed the Veteran that a personal hearing before a member 
of the Board had been scheduled at the local RO for March 
2009.  In February 2009 correspondence, the Veteran's 
representative indicated that the Veteran could not attend 
such a hearing due to financial hardship.  The record 
reflects that the Veteran has not filed a motion to 
reschedule the hearing in accordance with 38 C.F.R. § 
20.704(d), and therefore, the Board will proceed with the 
instant appeal as if the Veteran had withdrawn his hearing 
request.  See 38 C.F.R. § 20.704(d) ("If [the veteran] . . . 
fails to appear for a scheduled [Board] hearing and a request 
for postponement ha snot been received and granted, the case 
will be processed as though the request for said hearing had 
been withdrawn").  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and nonservice-connected 
pension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran has hepatitis C, it was first diagnosed 
many years after service and there is no competent evidence 
of a nexus between his hepatitis C and any incident of or 
finding recorded during service. 


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The September 2008 letters satisfy these mandates.  They 
informed the Veteran about the type of evidence needed to 
support his service connection claim.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  Although not required to do so, the letters also 
specifically asked the Veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R.§ 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  The Board notes that the September 13, 2008 letter 
included a Hepatitis C Questionnaire.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the November 2004 RO decision that is the subject of this 
appeal in its September 2004 letters.   However, the Veteran 
was not provided with notice of the Dingess requirements in 
the September 2004 letter.  With respect to Dingess notice, 
where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

In the instant case, the RO did supply Dingess notice in the 
April 2006 statement of the case (SOC).  The SOC informed the 
Veteran that after a review of the evidence received before 
and after the September 2004 notification letter, his service 
connection claim remained denied.  The SOC also provided a 
statement of reasons or bases for that denial.  The Board 
issued the SOC after the Veteran had filed his disagreement 
with the initial rating decision.  Thereafter, the Veteran 
had ample time to submit additional evidence.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the December 2008 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The Veteran received a VA 
general medical examination in September 2004, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the Veteran's hepatitis C 
is not apparent until many years after service and there is 
no competent evidence to support the alleged causal link to 
service.  As explained in more detail below, there is no 
indication of an in-service risk factor for hepatitis C not 
due to willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Under  these circumstances, there is no duty to 
provide another VA examination or medical opinion.  38 
U.S.C.A. §§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran had the opportunity to testify at 
a hearing but chose not to do so.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he incurred hepatitis C during 
service.  He alleges, in essence, that he received 
immunizations from the same needles used to give others 
injections.

a. Factual Background

The Veteran's DD Form 214 notes that his Military 
Occupational Specialty (MOS) was that of a postal clerk.  The 
Veteran's service medals and decorations consisted of a 
National Defense Service Medal.  There is no indication of 
any decorations or medals evincing combat duty.

On the Veteran's February 1970 enlistment medical 
examination, the examiner noted no abnormalities, including 
body marks or tattoos.  On the Veteran's November 1971 
discharge medical examination, the examiner noted no 
abnormalities, including body marks or tattoos.  On the 
accompanying medical history report, the Veteran checked the 
"yes" box to indicate that he had numerous health problems, 
to include jaundice or hepatitis.  However, he checked the 
"no" box to indicate that he did not have any liver 
problems.

The Veteran's service treatment records are negative for any 
diagnosis or any indication of hepatitis or any other 
significant illness.  The Veteran received treatment for 
phthiriasis pubis in December 1971.  There is no indication 
in the service medical records that the Veteran was ever 
immunized using non-sterile inoculation air guns or 
experienced any infection or complications from 
immunizations.  

January 2003, March 2003, and June 2004 VA medical reports 
show diagnoses of hepatitis C.  April 2003 VA medical records 
indicate that the Veteran had been diagnosed with hepatitis C 
five years previously.  The clinician noted that the 
Veteran's liver was slightly enlarged but nontender.  A blood 
test was positive for hepatitis C antibodies.

In a July 2004 statement, the Veteran claimed that he 
contracted hepatitis C as a result of in-service injections 
and vaccinations he received with jet injectors or air guns 
that were not properly cleaned of blood between each use.  

The Veteran submitted to a September 2004 VA general medical 
examination.  The Veteran admitted to a history of 
intravenous drug use but indicated that he had always used 
clean needles.  He reported that he was first diagnosed with 
hepatitis C in 1987, but stated that his liver tests had 
always been normal.  A metabolic panel revealed no 
significant abnormalities and liver function tests were 
normal.  The examiner diagnosed hepatitis C by history, 
apparently inactive.

b. Discussion

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hepatitis C.  First, as discussed above, there is no 
indication that the Veteran was ever immunized using non-
sterile inoculation air guns.  Furthermore, the Veteran's MOS 
does not indicate either combat experience or medical duties, 
factors that would increase the  likelihood of exposure to 
the agent that causes hepatitis C.  Service treatment records 
do not contain any notation relating to a liver disorder or a 
risk factor in developing hepatic disease (e.g., multiple 
sexual partners, tattoos, blood transfusions).  Hepatitis is 
initially shown post-service in or about 2004 or over 30 
years post-service, following multiple hospitalizations and 
treatment for substance abuse.  See Maxson, supra.      

The Veteran's assertion that his hepatitis C was incurred 
because of a non-drug related incident in service is not 
competent evidence of the contended causal relationship, as 
he has no medical training, and there is no contemporaneously 
recorded documentation that he was exposed to any other risk 
activity during his period of active service.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The only competent objective 
medical evidence in the file indicates that his hepatitis 
most likely resulted from illegal drug use.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis C.  



IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for hepatitis C.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for hepatitis C is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for an acquired psychiatric disorder 
(claimed as depression) and nonservice-connected depression.  
38 C.F.R. § 19.9 (2008).  A summation of the relevant 
evidence is set forth below. 

a. Factual Background

A February 1970 Report of Medical Examination for Enlistment 
reveals a normal clinical evaluation of all systems, 
including mental status.  In the accompanying Report of 
Medical History, the Veteran indicated that he had not 
experienced depression or nervous trouble.  A November 1971 
Report of Medical Examination for Release also reveals a 
normal clinical evaluation of all systems, including mental 
status.  In the accompanying Report of Medical History, the 
Veteran reported a history of frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  He also 
reported that he had attempted suicide.  The examiner made 
the following notation: "[h]as gotten [illegible] since 
going AWOL [illegible]."

VA treatment records from November 2002 through December 2008 
reveal that the Veteran has a long history of drug use.  
March and October 2003 records indicate that the Veteran used 
a variety of drugs in the 1970's, including intravenous 
drugs.  He has given a history of several inpatient 
psychiatric hospitalizations for depression and substance 
abuse.

VA treatment records from November 2002 through December 2008 
reveal diagnoses of depression with suicidal ideations, as 
well as several inpatient hospitalizations.  

A February 2003 VA hospital record indicates that the Veteran 
was feeling suicidal.  He reported increasing depression for 
one month's duration.  He stated that he was released from 
the military after writing letters to the media regarding a 
military conspiracy.  He indicated that he has always been a 
melancholic and serious person.  The clinician noted that the 
Veteran was anhedonic, and stated that he was unable to give 
a full/accurate assessment of his depression secondary to the 
Veteran's intoxicated state and ongoing alcohol abuse.  The 
clinician noted depressive cognitions (hopeless, worthless, 
guilt) and determined that it was impossible to get an 
accurate history or to make a diagnosis in light of the 
Veteran's ongoing substance use.  However, possible diagnoses 
included schizophrenia, schizoaffective disorder, and 
depression.  The clinician was "unable to determine how much 
of this is true depression or a substance induced mood 
disorder," but that  he suspected the Veteran's depression 
was secondary to his ongoing substance use and withdrawal.  
The Axis I diagnoses included alcohol dependence and 
psychosis not otherwise specified (consider schizophrenia 
paranoid, chronic, delusional disorder, schizoaffective 
disorder with depressive symptoms).

A March 2003 VA hospital note indicates that the Veteran did 
not seem to be depressed, but that he claimed to have a 
problem with it.

An October 2003 VA treatment note indicates that the Veteran 
reported being discharged under honorable conditions for drug 
use.

A June 2004 VA hospital note indicates that the Veteran was 
admitted for alcohol detox and depression.  The Veteran 
reported feeling depressed, hopeless, helpless, and suicidal.  
He indicated that he was taking Prozac, Zoloft, Paxil, and 
Quetiapine.  His mood was depressed.  The Axis I diagnoses 
included alcohol dependence and major recurrent depressive 
disorder with a history of psychotic feature.  The clinician 
also diagnosed personality disorder, not otherwise specified.

In a July 2004 correspondence, the Veteran made the following 
statement:

When I was in the service, everyone that I was in 
with was sent to Vietnam except for myself.  I 
became very isolated and began drinking.  I began 
to feel guilty that I was sent to Germany instead 
of Vietnam.  I began to blame myself for not being 
sent to Vietnam.  When I returned to the States - 
all my friends had gone to Vietnam and I began to 
feel inadequate.  I also feel guilty that I was not 
sent to Vietnam and so many that I knew were 
killed.

The Veteran submitted to a September 2004 VA mental 
examination.  He stated that he began drinking at age 17, and 
described a long history of drug use.  He had been homeless 
for years.  Current prescriptions included Quetiapine, 
Hydroxine, and Paroxetine, which the Veteran felt helped 
"quiet his mind."  He reported feeling gloomy and withdrawn 
at times ,and that this lasted until he started drinking.  He 
stated that these episodes of depression lasted two weeks.  
The Veteran reported that their onset was gradual with no 
clear precipitating causes.  However, the clinician noted 
that chronic alcohol and drug use, as well as symptoms of the 
Veteran's hepatitis C, might be contributing factors.  The 
Veteran's mood was normal and his affect was congruent with 
his mood.  He demonstrated a full range of affect, but had 
difficulty maintaining concentration.  

The examiner did not review the claims file.  His Axis I 
diagnoses included alcohol dependence, chronic; polysubstance 
dependence; and dysthymic disorder.  He also diagnosed 
personality disorder, not otherwise specified.  The examiner 
opined:

[The Veteran] has a problem with chronic alcoholism 
and has also had a problem with polysubstance 
dependence.  He describes chronic unhappiness and 
depressed mood, possibly as a consequence of his 
chronic substance abuse, social alienation, and the 
difficulties associated with his lifestyle.  I feel 
that the basic problems are a personality disorder 
with paranoid and antisocial features, and his 
addictions.  His depressed mood is secondary to 
those problems and the nature of his childhood. 

The Veteran also submitted to a September 2004 VA general 
medical examination, during which he specifically denied any 
tendency toward depression.

b. Discussion

The claims file contains conflicting evidence as to the 
cause of the Veteran's psychiatric problems.  Following a VA 
mental disorders examination in September 2004, the VA 
examiner diagnosed dysthymic disorder.  He associated the 
Veteran's depression with chronic substance abuse, social 
alienation, his lifestyle, a personality disorder, and his 
childhood.  The claims file was not available for the 
clinician's review.  Accordingly, the Board finds that this 
opinion was not based on a complete review of the claims 
file.  See 38 C.F.R. § 3.304(f).

In addition, the Board finds that the RO did not sufficiently 
develop the claims file.  In a January 2005 correspondence, 
the Veteran provided the names of two private providers who 
had treated him for depression - Rogue Valley Hospital and 
Providence Hospital, both in Medford, Oregon.  During a May 
2007 DRO Conference Report, the Veteran's representative 
indicated that she had informed the Veteran of the need for 
new authorization forms and that "she believe[d] the Veteran 
will be returning those forms to her within 30 days."  A 
note in the claims file indicates that an August 2007 letter 
from the RO requesting the consent and release forms was sent 
to the wrong address.  A May 2008 letter from the RO enclosed 
the consent and release forms and requested that the Veteran 
return them.  The letter was sent to the VA domiciliary where 
the Veteran was allegedly residing.  The Veteran did not 
respond.  There is no indication that the RO made any further 
attempts to obtain these records.  The Board notes that this 
situation is complicated by the fact that the Veteran is 
homeless; however, another attempt to procure these records 
must be made.

Also, a June 2004 Form 21-4142 indicates that the Veteran 
received treatment for depression from both the Roseburg and 
Portland VAMC starting in 2001.  This treatment presumably 
included an inpatient hospitalization.  The claims file 
contains records from both facilities, but they only go back 
to November 2002.  In addition, the claims file indicates 
that the Veteran received medical treatment from the 
Cincinnati VAMC in 1987.  These records have not been 
associated with the claims file.

The Veteran has stated that he was discharged from the 
service for drug abuse.  The Board notes that the claims file 
does not contain personnel records.  He also claims that he 
has been hospitalized for psychiatric treatment several times 
since 1984.  Again, there is no indication that the RO 
attempted to identify the providers or obtain these records.

In view of the forgoing, all relevant evidence, to include 
the VA and private psychiatric records noted above, must be 
secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).  

With respect to the Veteran's claim for nonservice-connected 
pension, the Board notes that the Veteran is claiming that 
his depression prevents him from working.  April 2007 VA 
treatment records indeed reflect a diagnosis of this 
disorder. Accordingly, these two issues are inextricably 
intertwined and the Board must defer adjudication of the 
nonservice-connected pension claim pending completion of the 
development and readjudication of the claim for service 
connection for an acquired psychiatric disorder.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish ratings and 
effective dates for the benefit sought 
as outlined by the Court of Appeals for 
Veterans Claims in  Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006).    

2. Request the Veteran's service 
personnel records from the National 
Personnel Records Center (NPRC) and 
other appropriate records depositories. 

3. Obtain outstanding VA treatment 
records from the VAMC Cincinnati, Ohio 
from January 1987 to the present, and 
from the VAMC Roseburg and Portland in 
Oregon from January 2001 to October 
2002.

4. Once signed releases are received 
from the Veteran, obtain outstanding 
private treatment records from Rogue 
Valley Hospital in Medford, Oregon, 
from January 2005 to the present, and 
from Providence Hospital in Medford, 
Oregon, from December 2004 to the 
present.  A copy of any negative 
response(s) should be included in the 
claims file.

5. The AMC/RO should ask the Veteran 
for any additional identifying 
information he may be able to provide, 
to include names, dates of treatment 
and locations of physicians or medical 
treatment facilities who have treated 
him for alcoholism or a psychiatric 
disorder from the time of his 1972 
service discharge to the present.  The 
AMC/RO should then acquire any such 
records after having received 
authorization and consent for release, 
and then associate these records with 
the claims file.

6. Schedule the Veteran for a VA 
psychiatric examination in order to 
answer the following question:

Is it at least as likely as not (i.e., 
50 percent or greater probability) that 
any psychiatric disorder that is 
currently present is related to 
service.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review. 

7. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder.  If any benefit 
sought remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.

8. If and only if the AMC/RO grants 
service connection for an acquired 
psychiatric disorder, it must thereafter 
readjudicate the Veteran's claim for 
nonservice-connected pension.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


